The following dissenting opinions were filed October 17, 1913:
XeewiN, J.
(dissenting). The jury found that the plaintiff was not guilty of contributory negligence, and the court *266sustained that finding in a very able opinion in which he carefully considers the case, discussing all the points made by appellants and resolving them in favor of the plaintiff. This court has repeatedly held that if there is any credible evidence to support the verdict it cannot be disturbed, and that the judgment of the trial court sustaining the verdict should not be set aside unless clearly wrong. Nolan v. Kroening, 130 Wis. 79, 109 N. W. 963; Hoveland v. Nat. B. Works, 134 Wis. 342, 114 N. W. 795; Kroger v. Cumberland F. P. Co. 145 Wis. 433, 130 N. W. 513; Ritter v. C., M. & St. P. R. Co. 128 Wis. 276, 106 N. W. 1103; Lam Yee v. State, 132 Wis. 527, 112 N. W. 425; Clemons v. C., St. P., M. & O. R. Co. 137 Wis. 387, 119 N. W. 102; Sparks v. Wis. Cent. R. Co. 139 Wis. 108, 120 N. W. 858; Lind v. Uniform S. & P. Co. 140 Wis. 183, 120 N. W. 839; Fitzpatrick v. Lake Superior T. & T. R. Co. 142 Wis. 65, 124 N. W. 1054; Rogers v. Brown, 143 Wis. 472, 128 N. W. 64; White v. M., St. P. & S. S. M. R. Co. 147 Wis. 141, 133 N. W. 148; Slam v. Lake Superior T. & T. R. Co. 152 Wis. 426, 140 N. W. 30.
After a careful examination of the record I am unable to say that there is no credible evidence to support' the verdict nor that the judgment of the court below is clearly wrong. I cannot agree to the proposition stated in the majority opinion to the effect that because the jury found that the defendant ought' “reasonably to have anticipated under all the circumstances that said fire might probably reach and burn the plaintiff’s forest products as a natural and probable result,”' the plaintiff was bound to anticipate that the property would 'be burned as a natural and probable resrdt of the fire. I do not regard the analogy perfect. A different relation exists between plaintiff and defendant' on the element of anticipation. The jury would be entitled to find reasonable anticipation on the part of defendant and not on the part of plaintiff under the circumstances of the case. The defendant was bound to keep its right of way free from combustible matter *267and protect property from fires originating upon its right of way through its negligence or failure to perform it's duty. In the exercise of ordinary care on his part the plaintiff had a fight to presume that the defendant would perform its duty,' and conduct its business accordingly. Beach, Contrib. Neg. sec. 237. The finding of anticipation by defendant for the reásons stated and others, perhaps, does not necessarily charge the plaintiff with the element of anticipation.
The main question, however, upon which the majority opinion turns is the alleged contributory negligence of the plaintiff. The learned trial judge found trouble with this question, and the fact that he did is evidence that he very carefully considered it. I think the evidence ample to warrant the jury in finding that the plaintiff was not guilty of contributory negligence. During May 4th and 5th there was little, if any, danger of the fire reaching the plaintiff’s property. It started on the south side of the right of way and continued to run in a southerly direction away from plaintiff’s property. The defendant’s employees had knowledge of the fire, and the plaintiff had a right to believe they would assist in putting it out, if it became dangerous, without being requested. The course of the fire during the 4th and 5th was toward the river and away from the wood yard. The plaintiff and two others did considerable work during this time in trying to put it out, but failed, although doubtless they considerably retarded its progress, since it burned over a very small territory during the 4th'and 5th. True, the evidence shows that plaintiff did not work fighting the fire on the nights of the 4th and 5th, but he did return after supper and kept watch of it for a time until he was satisfied that it would do no harm during the night. It is entirely probable that plaintiff could not fight a forest fire for two days and two nights in succession without rest, and his belief that it was in such condition that it could be left with safety seems to have been verified by the fact that the fire made little progress *268during either nigbt and reached no danger point. Whether a fire is sufficiently subdued so that it will smoulder and gradually die out is peculiarly a matter of judgment upon which the plaintiff could be mistaken without being-negligent.
It is said in the majority opinion that the plaintiff did not work effectually, that he did not shovel dirt, but merely scratched off leaves and made tracks around the fire. Whether the work done was effectual ivork or the proper way to fight' the fire, a jury of the county and the judge of the circuit were as well, if not better, able to judge than this court. It is quite obvious that the proper or best manner of fighting a fire may vary according to circumstances. A prairie fire could doubtless be most effectually fought by plowing around it or surrounding it by a trench. But a forest' fire and a fire in a “slashing” among, the tree tops, brush piles, small undergrowth of timber, a mass of roots, brush, and shrubbery, are quite different propositions, and the progress must be stayed in a different manner. It is often a proper way to fight fire with fire — a back fire. It is a common thing in fighting fire to build a fire ahead of the destructive fire, burn off the combustible matter, and thus stay the progress of the large fire. The defendant introduced some evidence to the effect' that plaintiff said that he -would let the fire burn and clear off the rubbish after it started on the 4th. I think the jury would be well warranted in finding that this was not negligence even if the plaintiff did so. If the defendant had cleared its right of way at' the place in question on the 4th after the fire-started, either by clearing off the rubbish or burning it while the wind was from the north, no injury would have been occasioned to plaintiff. The fact that the plaintiff and his helpers did not use shovels in fighting the fire was not negligence under the circumstances of the case. Conditions were such that shovels could not be used efficiently. Digging ahead of a fire in “slashings” among second growth of timber, brush, *269and roots obviously would not be effectual. Moreover, it appears from tbe evidence that the fire burned with considerable fury and that shoveling or digging ahead of it to the extent that could be done would be wholly unavailing. This is evident from the fact that the fire jumped the railroad track when it reached it on the 6th and started fresh fires in the wood piles.
I think it was for the jury to say whether the manner of fighting the fire and the means used, under all the circumstances, were the exercise of ordinary care on the part of the plaintiff. The evidence show's that plaintiff and his employees tried to put out the fire with water and could not do so; that' they scratched arvay the leaves and made tracks around the fire.' This evidence tends to show that they tried to surround it or stay its progress by making a track cleared of all combustible material so that, when it reached this track it would go no further. Could not the jury find that it was ordinary care to fight the fire, under the circumstances, in the manner the evidence shows they did fight it ?
The evidence tends to show' that the fire did not make great progress on the 4th and 5th -and that it was kept pretty well under control, but that plaintiff and his help could not extinguish it. Its course was toward the river, which was not far away, at' which it would spend its force. On the morning of the 6th, however, the wind changed and drove it back toward plaintiff’s property: The plaintiff and his employees worked at it in the forenoon and tried to surround it the same as they did on the previous days, but' were unable to stay its progress, whereupon they called the neighbors and collected fifteen or twenty men who appeared with pails and aided in trying to extinguish the fire, but failed. The question is not whether it was possible to fully extinguish the fire by collecting a large force before the 6th, but whether it was ordinary care on the part of the plaintiff to fight the fire as he *270did when there was no immediate danger, and when he thought the railroad employees knew of the fire and would assist in putting it out if there was danger.
Even on the morning of the 6th the fire was not dangerous. It had died out during the night of the 5th, but the wind rose during the forenoon of the 6th, got stronger during the day, and the fire reached the track about 1 or 2 o’clock p. m. of the 6th. During the nights of thé 4th and 5th the evidence shows that the fire was confined largely to logs and old stumps where it had caught'; it would stick in the old stumps; the other stuff had pretty well burned up, but kept burning some in the stumps. So it appears that plaintiff and his help kept the fire pretty well under, control on the 4th and 5th. One wit-mess testified respecting work on the 4th:
"“Q. Did you do anything that afternoon with Mr. Brun-ner to put out this fire? A. Tes, I did. Q. Will you tell the court and jury what you did there? A. We first tried to put it out with some water and we didn’t succeed very well with that, so we went to work‘where the largest blazes were of the fire. We scraped the leaves away to keep it from running, and then we couldn’t' stop it while the wind was blowing so hard and throwed the sparks over that, and all we could do was to surround it with water again and put out these little sparks that would start up that we could control. But that was to no effect, the wind was too strong. It was too strong. It' was burning all over and there were tops of hemlock trees fell over, and balsams. They give a pretty good blaze, and when it got in there we could not control it. We tried the best we could to put it out. Q. Did you work there all the afternoon of the 4th ? A. Yes, sir. Q. How about the 5th? A. I was there early in the morning. Q. Did you work around this fire during all the time on the 5th? A. We worked there pretty near all day up to 4 o’clock; we could not check it then.”
There is evidence that the wind changed during the night or morning of the 6th and got strong during the day and that the fire turned and burned another strip about 200 feet *271wide back to tbe track. This strip was about 400 feet long, so that tbe amount burned on tbe 6tb was considerably more than that burned on tbe 4th. This strip burned on tbe 6tb was covered with combustible matter- on tbe right of way, and when tbe fire reached tbe right of way up to tbe track the sparks flew across and caught in plaintiff’s wood. The sparks set fire to tbe wood all over. “Sparks flying over there, and it burned on top and it burned on tbe sides and all over.”
Tbe evidence not only shows that tbe fire started on tbe right of way on tbe 4th and burned away from tbe track the 4th and ,5th, but that then the wind changed and it burned a new track back and into the rubbish and combustible material on the right-of way, 'and when it burned up to tbe track it', threw sparks -across into plaintiff’s wood piles and destroyed them. The evidence- is sufficient to warrant the jury in finding that the defendant’s employees knew of the fire on the 4th and 5th and knew that plaintiff had a right to-believe that defendant would clear its right of way of combustible material and prevent the fire from running upon and over its right of way if it returned. There is evidence that the employees of defendant went over the track at the point' in question at least twice a day during the 4th, 5th, and 6th and knew of the fire; that the right of way was covered with rubbish and other combustible material. The law requires the defendant t'o keep its track clean. The plaintiff had a right to presume that after the fire started on the 4th the defendant would guard against damage which might be occasioned by the accumulation of combustible material on its right of way. All of these circumstances must be taken into account in determining whether plaintiff was guilty of contributory negligence. The plaintiff was not bound to call upon defendant to perform its duty. He with the help he had was quite active in fighting the fire and kept *272it fairly well subdued to the extent that it did not spread in any dangerous direction until the forenoon of the 6th, when a strong wind drove it again upon the right of way and into a mass of rubbish and combustible material which should not have been there.
Some of the evidence is set out in the majority opinion, but of course it is difficult to get a very accurate idea from fragments of what the whole evidence tends to prove. The evidence shows that the plaintiff’s wood was piled on the north side of the track and that the fire started on the south side; part of the wood was piled on the right of way and part on the plaintiff’s land; the wood was placed in this position so as to be convenient to load on cars for shipment; the fire started in a pile of rubbish on the right of way May 4th. The plaintiff testified that after the train passed on the 4th of May the fire started on the right of way and he rushed to it and saw that he could not do anything without water, so he went for a couple of pails, but before he got back the fire had spread and it was impossible to put it out; that it ran off onto his land from the right of way and burned down several hundred feet; that it was awfully dry at that time; that there was a spring twenty or thirty rods from the fire from which he carried water, but could not put it out; that the wind was blowing a good breeze; that it was awfully easy for the fire to start in the rubbish on the right of way, and when it did start it burned “awful hard right away;” that plaintiff had a man or two with him helping him fight the fire on the 4th and they worked until 6 o’clock or a little after; that the next morning the fire was still burning but not blazing so hard — the wind had gone down a little; that the fire kept burning on the 5th; that plaintiff could not put it out on the 4th or 5th, but he had his men keep watch of it and tried to keep it from running farther; that’ they made tracks around it so it could not get across; that at noon plaintiff and his men changed off to go to dinner *273so as to leave one watching it, and plaintiff went down after supper and watched it; that the right of way extended through plaintiff’s land, so that he owned land on both sides of the track. Plaintiff produced the following evidence:
“Q. Will yo.u explain to this jury what this pile of rubbish that you say this fire started in was ? A. It was a pile of old ties and old bark and all stuff they had picked up and throwed up on a pile and then grass had growed up — high weeds, — and it was awful easy for the fire to start. When it' did start it burned awful hard right away. It was awful dry. Q. What condition was .this right of way in right around next to your log piles as to being cleared up or whether there was any refuse or anything on there ? A. It was in bad shape. Q. Tell the jury. A. It was grass and weeds and small brush and old logs and ties and everything lying along the whole right of way there.” . . .
“Q. You stayed there how long that afternoon — the afternoon of the 4th? A. I stayed there until 6 o’clock or maybe a little after. Q. And then the fire was burning how far away from your wood yard at' that time? A. It must have been from two to three hundred feet from Jhe wood yard at that time. Q. How was it the next morning when you came down there? A. It was still burning. It was not blazing so hard the next morning. The wind had gone down a little bit, but after a little bit the wind rose a little bit. Q. On the morning of the 5th what direction was the wind ? A In the north yet. Q. Did that fire keep on burning ? A. Yes, kept on burning all day the 5 th. Q. Did it burn as much on the 5th as it did on the 4th? A. Yes, it burned more on the 5th than it did on the 4th. Q. What happened on the morning of .the 6th ? A. The wind had changed to the southwest and it kept blowing this fire back toward my land, and of course during the day the wind got pretty strong an'd after dinner between 1 and 2 o’clock, why it came so fast’ we could not keep it back and it got across the track into my wood yard and we could not put that out. Q. Who was there helping'you at the time the wood yard burned? A. There was Edwin Jacobi right there when the wood yard started to burn. He was right there helping me fight the fire. Of course after it got into my wood I run up *274to the house and got some more pails, and I run up on the road and I hollered ‘fire’ as loud as I'could and rushed back and some more of my neighbors came down with some more pails. But it was impossible for us to put it out, and within a short time the' fire got so hot we could not do anything. All we could do was to surround it and keep it from running my whole land. Wherever the sparks would fly we would put that' out. Q. Tou watched this fire all the day of the 5th with a man? A. Yes, I did. Q. And also the morning of the 6th? A. Yes, sir.” . . .
“Q. On the 4th of May, the first day of the fire, who was with you? A. Erank Davis. Q. I mean helping to put it out. A. Yes, he was there at that time in the morning. In the afternoon Edwin Jacobi was there too.” . . .
“Q. On the 5th who was there with you during the fire ? A. Erank Davis and Edwin Jacobi. Q. Anybody else? A. No. Q. The 6th, the day they destroyed your wood yard, what other people were there? A. After the yard had caught fire there was quite a number of people there— the neighbors. Of course before the yard had caught fire there was me and Edwin Jacobi and this Davis. Q. That was before it crossed the railroad track from the south? A. Yes. Q. You had no wood on the south side of the track? A. No.” . . .
“Q. How long did you keep up your efforts to put it out with water ? A. We worked about an hour or two. Q. After that what did you do ? A. Well, we kind of kept watch of it. Tried to keep it from running further if we could. Q. What did you do to keep it from running ? A. We kind of scratched the leaves away. Tried to make a track so that' it could not get across.” ....
“Q. Did you make any effort to put it out' on the morning of the 6th? A. Yes, sir. Q. What did you do? A. We tried to surround it the way we did the other day. Q. Who was there to help you? A. Edwin Jacobi. Q. Davis too? A. Yes, Davis was there too. Q. You say you tried to surround it. What did you do? A. We tried to scratch a track the way I told you before and scratch the leaves away and try to keep it from running across. Some time after the wind came up and it ran right across and got away just the same.” . . .
“Q. About how wide a strip did it burn from the south *275side of the right of way down toward the river? A. It burned maybe 100- feet or so when it went down. When it came back it burned another strip maybe the same width, maybe a little wider. Q. Did it go clear to the river ? A. No, it didn’t. Q. What stopped it? A. There was a 'kind of old clearing over in there. . Old marsh near the river. Q. How long was it before it got down to that point near the river where it stopped? A. About a day and half or so. Q. And along about the evening of the 5th ? A. Yes.”
“Q. On the morning of the 6th the fire turned around and again came back toward the track, did it? A. Yes, it did. Q. And gradually worked another strip back? A. Yes. Q. And about how wide would you say the strip was which was burned back on the forenoon of the 6th? A. It must have been maybe 200 feet wide. Q. And about how long? About 400 feet ? A. Yes, something like that. Q. So that the -amount burned on the 6th was considerable more than that burned on 'the 4th ? , A. Yes. Q. Burned faster ? A.-Yes. Q. Or was the material a little drier? A. Well, it wasn’t much drier, but it was a little more old rubbish and grass, I suppose, and the wind was a good deal stronger, so it drove it through fast. Q. Did this brush, rubbish, old logs, _ stumps, and tree tops and the like cover all of that strip burned on the 6th ? A. Yes. Q. Olear up to the right of way? A. Yes/ Q. And when it got up to the, right of way these sparks began to fly over from time to time ? A. Yes. Of course the right of way was all the same kind of rubbish and it burned over on that. It never stopped until it got right to the track. Q. Where did the fire start on the wood ? On the top or down on the ground ? A. It started all over. Sparks flying over there, and it burned on top and it burned on the sides and all over.”
Speaking of the fire on the 6th before it caught the wood the witness said:
“Q. When things got to that point you and Davis were still alone? A. No, Jacobi was there. Q. You and Jacobi and Davis? A. Yes, sir. Q. No other help had yet— A. No. Q. And then you skipped quickly for help, did you ? A. Yes. Q. How long after you set out for help was it be*276fore help arrived ? A. It was not -more than about fifteen or twenty minutes. Q. And then the number of those coming greatly increased? A. Yes. Q. What did they bring as weapons of war ? A. Brought pails. Q. And shovels ? A. No, I guess they didn’t any of them have shovels. Q. Each brought pails with him? A. I guess they didn’t all bring pails over. Q. And they carried water from the river? A. They had a spring there they got water out of. Q. During the night of the 4th and 5th was the fire pretty largely confined to logs and old stumps in which it had caught ? A. Yes, old stumps and old logs burning.”
As to extinguishing the fire on the 6th a witness testified: “Q. What did you do to try to extinguish this fire after you got down there? A. Carrying water and throwing piles apart.”
There is also evidence that the fire burned in the shape of a horse shoe, starting at' one heel and burning toward the river to the toe and then back to the other heel at the railroad track, and that it was 600 or 700 feet from where the fire started to where it stopped near the river bank.
The defendant also offered some evidence to the effect that the plaintiff stated that he thought from the condition of the wind that he would let the fire burn and do away with the rubbish on the side of the track. This statement is denied by plaintiff.
Plaintiff had been shipping wood previous years and some wood remained from the year before. There is no evidence that he did not ship out his wood as fast as he could dispose of it. The greater part of the wood was cut' and piled by the track the winter before the fire.
I think it clear that' there is an abundance of evidence to support a finding of the jury that there was no contributory negligence either before or after the fire. Erd v. C. & N. W. R. Co. 41 Wis. 65.
I think the case was properly disposed of below and that the judgment should be affirmed.